     Case 3:18-cr-00049-CAR-CHW Document 29 Filed 03/05/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF GEORGIA
                                    ATHENS DIVISION

UNITED STATES OF AMERICA
                                                       Case No. 3:18-CR-49 (CAR)
          v.
                                               ..
                                                .•

KYLE MYERS,

          Defendant.


                                        CHANGE OF PLEA

          I, KYLE MYERS, having been advised of my constitutional rights, and having had the

charges herein stated to me, and pursuant to a written plea agree:µi.ent, the terms of which are

subject to acceptance or rejection by the court at such time as the Court has considered a pre-

sentence report, do now hereby plead GUILTY to Count Four of the Indictment, this             ,2/   day

of       ;ft__,,,,,,.v/4...           ,2019.
     I
          I also acknowledge the fact that the Court is required to consider any applicable

sentencing guideline when imposing sentence in this case.
